         

Exhibit 10.2
EXECUTION VERSION
     
 
CREDIT AND GUARANTEE AGREEMENT
dated as of
January 12, 2010
among
BLOCK FINANCIAL LLC,
as Borrower,
H&R BLOCK, INC.,
as Guarantor,
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender
$2,500,000,000 REVOLVING CREDIT FACILITY
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.1. Defined Terms
    1  
SECTION 1.2. Terms Generally
    15  
SECTION 1.3. Accounting Terms; GAAP
    15  
 
       
ARTICLE II THE CREDITS
    16  
 
       
SECTION 2.1. Commitment
    16  
SECTION 2.2. Loans
    16  
SECTION 2.3. Funding of Loans
    16  
SECTION 2.4. Termination and Reduction of Commitment
    16  
SECTION 2.5. Repayment of Loans; Evidence of Debt
    17  
SECTION 2.6. Prepayment of Loans
    17  
SECTION 2.7. Interest
    18  
SECTION 2.8. Alternate Rate of Interest
    19  
SECTION 2.9. Increased Costs
    19  
SECTION 2.10. Taxes
    20  
SECTION 2.11. Payments Generally
    21  
SECTION 2.12. Mitigation Obligations
    21  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    22  
 
       
SECTION 3.1. Organization; Powers
    22  
SECTION 3.2. Authorization; Enforceability
    22  
SECTION 3.3. Governmental Approvals; No Conflicts
    22  
SECTION 3.4. Financial Condition; No Material Adverse Change
    22  
SECTION 3.5. Properties
    23  
SECTION 3.6. Litigation and Environmental Matters
    23  
SECTION 3.7. Compliance with Laws and Agreements
    24  
SECTION 3.8. Investment Company Status
    24  
SECTION 3.9. Taxes
    24  
SECTION 3.10. ERISA
    24  
SECTION 3.11. Disclosure
    24  
SECTION 3.12. Federal Regulations
    24  
SECTION 3.13. Subsidiaries
    25  
SECTION 3.14. Insurance
    25  
 
       
ARTICLE IV CONDITIONS
    25  
 
       
SECTION 4.1. Effective Date
    25  
SECTION 4.2. Closing Date
    25  
SECTION 4.3. Each Loan
    26  

-i- 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V AFFIRMATIVE COVENANTS
    27  
 
       
SECTION 5.1. Financial Statements and Other Information
    27  
SECTION 5.2. Notices of Material Events
    28  
SECTION 5.3. Existence; Conduct of Business
    28  
SECTION 5.4. Payment of Taxes
    29  
SECTION 5.5. Maintenance of Properties; Insurance
    29  
SECTION 5.6. Books and Records; Inspection Rights
    29  
SECTION 5.7. Compliance with Laws
    29  
SECTION 5.8. Use of Proceeds
    29  
SECTION 5.9. Additional Collateral
    29  
 
       
ARTICLE VI NEGATIVE COVENANTS
    30  
 
       
SECTION 6.1. Adjusted Net Worth
    30  
SECTION 6.2. Indebtedness
    30  
SECTION 6.3. Liens
    33  
SECTION 6.4. Fundamental Changes; Sale of Assets
    34  
SECTION 6.5. Transactions with Affiliates
    35  
SECTION 6.6. Restrictive Agreements
    35  
 
       
ARTICLE VII GUARANTEE
    36  
 
       
SECTION 7.1. Guarantee
    36  
SECTION 7.2. Delay of Subrogation
    36  
SECTION 7.3. Amendments, etc. with respect to the Obligations; Waiver of Rights
    37  
SECTION 7.4. Guarantee Absolute and Unconditional
    37  
SECTION 7.5. Reinstatement
    38  
SECTION 7.6. Payments
    38  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    38  
 
       
ARTICLE IX
    41  
 
       
[RESERVED]
    41  
 
       
ARTICLE X MISCELLANEOUS
    41  
 
       
SECTION 10.1. Notices
    41  
SECTION 10.2. Waivers; Amendments
    42  
SECTION 10.3. Expenses; Indemnity; Damage Waiver
    42  
SECTION 10.4. Successors and Assigns
    43  
SECTION 10.5. Survival
    44  
SECTION 10.6. Counterparts; Integration; Effectiveness
    45  
SECTION 10.7. Severability
    45  
SECTION 10.8. Right of Setoff
    45  
SECTION 10.9. Governing Law; Jurisdiction; Consent to Service of Process
    45  

-ii- 



--------------------------------------------------------------------------------



 



              Page  
SECTION 10.10. WAIVER OF JURY TRIAL
    46  
SECTION 10.11. Headings
    46  
SECTION 10.12. Confidentiality
    46  
SECTION 10.13. Interest Rate Limitation
    47  
SECTION 10.14. USA Patriot Act
    47  

     
SCHEDULES:
   
 
   
Schedule 3.4(a)
  Guarantee Obligations
Schedule 3.6
  Disclosed Matters
Schedule 3.13
  Subsidiaries
Schedule 6.2
  Existing Indebtedness
Schedule 6.3
  Existing Liens
Schedule 6.4(b)
  Additional Businesses
Schedule 6.6
  Existing Restrictions
 
   
EXHIBITS:
   
 
   
Exhibit A
  Form of Security Agreement
Exhibit B
  Form of Control Agreement
Exhibit C
  Form of HSBC TFS Letter
Exhibit D
  Form of Opinion of Stinson Morrison Hecker LLP

-iii- 



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTEE AGREEMENT
          CREDIT AND GUARANTEE AGREEMENT, dated as of January 12, 2010, among
BLOCK FINANCIAL LLC, a Delaware limited liability company, as Borrower, H&R
BLOCK, INC., a Missouri corporation, as Guarantor, and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, as Lender.
          WHEREAS, the Borrower has requested that the Lender provide a
short-term revolving credit facility in an amount of $2,500,000,000;
          WHEREAS, the Guarantor has agreed to guarantee all of the Borrower’s
obligations hereunder; and
          WHEREAS, the Lender is willing to provide a short-term revolving
credit facility to the Borrower on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the agreements herein and in
reliance upon the representations and warranties set forth herein, the parties
agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1. Defined Terms. Capitalized terms used in this Agreement
that are not defined below or otherwise herein shall have the meanings set forth
in the Appendix of Defined Terms and Rules of Construction attached as
Appendix A to the Retail Settlement Products Distribution Agreement. As used in
this Agreement, the following terms have the meanings specified below:
     “Adjusted Net Worth” means, at any time, Consolidated Net Worth of the
Guarantor without giving effect to reductions in stockholders’ equity as a
result of repurchases by the Guarantor of its own Capital Stock subsequent to
April 30, 2005 in an aggregate amount not exceeding $350,000,000.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, neither the Guarantor nor any of its Subsidiaries shall be
deemed to Control any of its franchisees by virtue of provisions in the relevant
franchise agreement regulating the business and operations of such franchisee.
     “Agreement” means this Credit and Guarantee Agreement.
     “Availability Period” means the period from and including the first day in
2010 on which the U.S. Internal Revenue Service accepts electronic filings of
personal tax returns (or, if later, the Closing Date) to but excluding the
earlier of the Revolving Termination Date and the date of termination of the
Commitments.

 



--------------------------------------------------------------------------------



 



2
     “Average Weekly LIBOR” means for each day the average of the LIBO Rate in
effect for each of the preceding five Business Days.
     “Bank Revolvers” means, collectively, (i) the Five-Year Credit and
Guarantee Agreement dated as of August 10, 2005 among the Borrower, the
Guarantor, various financial institutions and JPMorgan Chase Bank N.A., as
Administrative Agent, as amended by the First Amendment thereto dated as of
November 28, 2006 and the Second Amendment thereto dated as of November 19,
2007, and any restatement, extension, renewal and replacement thereof
(regardless of whether the amount available thereunder is changed or the term
thereof is modified) and (ii) the Amended and Restated Five-Year Credit and
Guarantee Agreement, dated as of August 10, 2005, among the Borrower, the
Guarantor, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent, as amended by the First Amendment thereto dated as of
November 28, 2006 and the Second Amendment thereto dated as of November 19,
2007, and any restatement, extension, renewal and replacement thereof
(regardless of whether the amount available thereunder is changed or the term
thereof is modified).
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Block Financial LLC, a Delaware limited liability company
and a wholly-owned indirect Subsidiary of the Guarantor.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by (i) any “Lender” as defined in a Bank

 



--------------------------------------------------------------------------------



 



3
Revolver, (ii) any commercial bank organized under the laws of the United States
or any state thereof having combined capital and surplus of not less than
$500,000,000 or (iii) any other bank if, and to the extent, covered by FDIC
insurance; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any “Lender” as defined in a Bank
Revolver or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
“Lender” as defined in a Bank Revolver or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; (h) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $1,000,000,000; (i) interests in
privately offered investment funds under Section 3(c)(7) of the U.S. Investment
Company Act of 1940 where such interests are (i) freely transferable and
(ii) rated AAA by S&P or Aaa by Moody’s; and (j) one month LIBOR floating rate
asset backed securities that are (i) freely transferable and (ii) rated AAA by
S&P or Aaa by Moody’s.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of shares representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Guarantor;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Guarantor by Persons who were neither (i) nominated by the
board of directors of the Guarantor nor (ii) appointed by directors so
nominated; (c) the acquisition of direct or indirect Control of the Guarantor by
any Person or group; or (d) the failure of the Guarantor to own, directly or
indirectly, shares representing 100% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by the Lender (or, for purposes of
Section 2.9(b), by any lending office of the Lender or by the Lender’s holding
company, if any) with any

 



--------------------------------------------------------------------------------



 



4
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Charges” has the meaning assigned to such term in Section 10.13.
     “Closing Date” means the date on which the conditions specified in
Section 4.2 are satisfied (or waived in accordance with Section 10.2).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means the commitment of the Lender to make Loans, subject to
the terms and conditions of this Agreement, in an amount not to exceed (i)
$2,500,000,000 from the first day in 2010 on which the U.S. Internal Revenue
Service accepts electronic filings of personal tax returns through and including
March 30, 2010 and (ii) thereafter, $120,000,000, as such commitment may be
reduced from time to time pursuant to Section 2.4.
     “Consolidated Net Worth” means, at any time, the total amount of
stockholders’ equity of the Guarantor and its consolidated Subsidiaries at such
time determined on a consolidated basis in accordance with GAAP.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreement” means the Control Agreement between the Borrower, the
Lender and the Issuer referred to therein in substantially the form of Exhibit B
hereto.
     “Credit Parties” means the collective reference to the Borrower and the
Guarantor.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means (a) matters disclosed in the Borrower’s public
filings with the Securities and Exchange Commission on or before the last
Business Day preceding the date of this Agreement and (b) the actions, suits,
proceedings and environmental matters disclosed in Schedule 3.6.
     “dollars” or “$” refers to lawful money of the United States of America.

 



--------------------------------------------------------------------------------



 



5
     “Effective Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 10.2).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, to the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of their ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by any Credit Party or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from any Credit Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 



--------------------------------------------------------------------------------



 



6
     “Eurodollar”, when used in reference to any Loan, means that such Loan is
bearing interest at a rate determined by reference to the LIBO Rate.
     “Events of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to the Lender or any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which the Lender is
organized or in which its principal office is located or in which its applicable
lending office is located and (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Federal Reserve Bank of New York from three Federal
funds brokers of recognized standing selected by it.
     “Federal Funds Margin” means the Federal Funds Margin specified in the
Pricing Letter.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Guarantor, as the
context may require.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working

 



--------------------------------------------------------------------------------



 



7
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Guarantee Obligation” means, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of such Person, whether or not contingent, (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal as of any date of determination
to the stated determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made (unless such Guarantee Obligation shall be
expressly limited to a lesser amount, in which case such lesser amount shall
apply) or, if not stated or determinable, the amount as of any date of
determination of the maximum reasonably anticipated liability in respect thereof
as determined by such Person in good faith.
     “Guarantor” means H&R Block, Inc., a Missouri corporation.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “HSBC RAL” means “HSBC RAL” as such term is defined in the Appendix of
Defined Terms and Rules of Construction attached as Appendix A to Retail
Settlement Products Distribution Agreement.
     “HSBC TFS” means HSBC Taxpayer Financial Services Inc., a Delaware
corporation.

 



--------------------------------------------------------------------------------



 



8
     “HSBC TFS Letter” means a letter agreement between the Borrower, HSBC TFS
and the Lender in substantially the form of Exhibit C hereto.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable and accrued expenses incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) for purposes of Section 6.2 only, all preferred stock issued by a Subsidiary
of such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness of a Person shall not include obligations with respect to
funds held by such Person in custody for, or for the benefit of, third parties
which are to be paid at the direction of such third parties (and are not used
for any other purpose).
     “Indemnification Agreement” means the HSBC Settlement Products
Indemnification Agreement dated as of September 23, 2005 among the Lender, HSBC
Taxpayer Financial Services, Inc., Household Tax Masters Acquisition
Corporation, Beneficial Franchise Company Inc., H&R Block Services, Inc., H&R
Block Tax Services, Inc., H&R Block Enterprises, Inc., H&R Block Eastern
Enterprises, Inc., HRB Digital LLC (successor by merger to H&R Block Digital Tax
Solutions, LLC), H&R Block and Associates, L.P. (now dissolved), HRB Innovations
Inc. (formerly known as HRB Royalty, Inc.) and the Borrower, as amended by the
Joinder and First Amendment to Program Contracts dated as of November 10, 2006
(the “First Amendment”), the Second Amendment to Program Contracts dated as of
November 13, 2006 (the “Second Amendment”), and the Third Amendment to Program
Contracts dated as of December 5, 2008 (the “Third Amendment”), and as further
amended from time to time, and any restatement, extension, renewal and
replacement thereof.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 10.3(b).

 



--------------------------------------------------------------------------------



 



9
     “Indirect RAL Participation Transaction” means any transaction by the
Guarantor or any Subsidiary involving (a) an investment in a partnership,
limited partnership, limited liability company, limited liability partnership,
business trust or other pass-through entity which is partially owned by the
Guarantor or any Subsidiary, (b) the purchase by such pass-through entity of
refund anticipation loans or participation interests in refund anticipation
loans (and/or related rights and interests), and (c) the distribution of cash
flow received by such pass-through entity with respect to such refund
anticipation loans or participation interests therein to the owners of such
pass-through entity.
     “Information” has the meaning assigned to such term in Section 10.12.
     “LIBO Rate” means for each day the rate appearing on the Reuters “LIBOR 01”
page (or such other page as may replace such page on that service or such other
service or services as may be nominated by the British Bankers’ Association for
the purpose of displaying London interbank offered rates for U.S. dollar
deposits) at approximately 11:00 a.m., London time, two London business days
prior to such day, as the rate for dollar deposits with a one week maturity. In
the event that such rate is not available at such time for any reason, then the
“LIBO Rate” shall be determined for each day by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Lender at approximately 11:00 a.m., London time, two Business
Days prior to such day.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities; provided
that clause (c) above shall be deemed not to include stock options granted by
any Person to its directors, officers or employees with respect to the Capital
Stock of such Person.
     “Loan Documents” means this Agreement, the Pricing Letter, the Security
Agreement, the Control Agreement, the HSBC TFS Letter and the Notes, if any.
     “Loans” means the loans made by the Lender to the Borrower pursuant to this
Agreement.
     “Margin” means the Margin specified in the Pricing Letter.
     “Margin Stock” means any “margin stock” as defined in Regulation U of the
Board.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the
Guarantor and the Subsidiaries taken as a whole, (b) the ability of any Credit
Party to perform any of its

 



--------------------------------------------------------------------------------



 



10
obligations under this Agreement or (c) the rights of or benefits available to
the Lenders under this Agreement.
     “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Credit Parties and any Subsidiaries in an aggregate principal amount
exceeding $40,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Credit Party or any Subsidiary in
respect of any Hedging Agreement at any time shall be the aggregate amount
(giving effect to any netting agreements) that the Credit Party or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
     “Material Subsidiary” means any Subsidiary of any Credit Party, the
aggregate assets or revenues of which, as of the last day of the most recently
ended fiscal quarter for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or (b), when aggregated with the assets or revenues
of all other Subsidiaries with respect to which the actions contemplated by
Section 6.4 are taken, are greater than 5% of the total assets or total
revenues, as applicable, of the Guarantor and its consolidated Subsidiaries, in
each case as determined in accordance with GAAP.
     “Maximum Rate” has the meaning assigned to such term in Section 10.13.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
     “Notes” means the collective reference to any promissory note evidencing
Loans.
     “Obligations” means, collectively, the unpaid principal of and interest on
the Loans and all other obligations and liabilities of the Borrower (including
interest accruing at the then applicable rate provided herein after the maturity
of the Loans and interest accruing at the then applicable rate provided herein
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Lender, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, the Pricing Letter, the
Security Agreement, the Control Agreement, the HSBC TFS Letter, any Note or any
other document made, delivered or given in connection herewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
the Lender that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment

 



--------------------------------------------------------------------------------



 



11
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement.
     “Participant” has the meaning assigned to such term in Section 10.4(c).
     “Participation Agreement” means the Second Amended and Restated HSBC Refund
Anticipation Loan Participation Agreement, dated as of January 12, 2010, as
amended from time to time, and any restatement, extension, renewal and
replacement thereof, by and among the Borrower, HSBC Bank USA, National
Association, HSBC TFS and HSBC Trust Company (Delaware), National Association.
     “Participation Interest” means a “Participation Interest” as defined in the
Participation Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
     (a) judgment Liens in respect of judgments not constituting an Event of
Default under clause (k) of Article VIII;
     (b) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.4;
     (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.4;
     (d) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Credit Parties or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 



--------------------------------------------------------------------------------



 



12
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Pricing Letter” means the separate letter agreement, dated the date of
this Agreement, among the Borrower, the Guarantor and the Lender, setting forth
certain fees and margins payable by the Borrower in connection with this
Agreement.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by HSBC Bank USA, National Association, as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Prime Rate Margin” means the Prime Rate Margin specified in the Pricing
Letter.
     “Proceeding” means any suit, action or proceeding arising out of or
relating to this Agreement, the Pricing Letter, the Security Agreement, the
Control Agreement or the HSBC TFS Letter, or for recognition or enforcement of
any judgment.
     “Purchase Price” means “Purchase Price” as such term is defined in the
Appendix of Defined Terms and Rules of Construction attached as Appendix A to
Retail Settlement Products Distribution Agreement.
     “RAL Receivables Amount” means, at any time, the difference (but not less
than zero) between (i) the aggregate amount of funds received by the Guarantor,
any Subsidiary or any qualified or unqualified special purpose entity created by
any Subsidiary with respect to the transfer of refund anticipation loans, or
participation interests in refund anticipation loans (and/or related rights and
interests), to any third party in any RAL Receivables Transaction, at or prior
to such time, minus (ii) the aggregate amount received by all such third parties
with respect to the transferred refund anticipation loans, or participation
interests in refund anticipation loans (and/or related rights and interests), in
all RAL Receivables Transactions, at or prior to such time, excluding from the
amounts received by such third parties, the aggregate amount of any origination,
set up, structuring or similar fees, all implicit or explicit financing expenses
and all indemnification and reimbursement payments paid to any such third party
in connection with any RAL Receivables Transaction.
     “RAL Receivables Transaction” means any securitization, on — or off —
balance sheet financing or sale transaction, involving refund anticipation
loans, or participation interests in refund anticipation loans (and/or related
rights and interests), that were

 



--------------------------------------------------------------------------------



 



13
acquired by the Guarantor, any Subsidiary or any qualified or unqualified
special purpose entity created by any Subsidiary.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Restricted Margin Stock” means all Margin Stock owned by the Guarantor and
its Subsidiaries to the extent the value of such Margin Stock does not exceed
25% of the value of all assets of the Guarantor and its Subsidiaries (determined
on a consolidated basis) that are subject to the provisions of Section 6.3 and
6.4.
     “Retail Settlement Products Distribution Agreement” means the HSBC Retail
Settlement Products Distribution Agreement, dated as of September 23, 2005, as
amended by the Joinder and First Amendment to Program Contracts dated as of
November 10, 2006, the Second Amendment to Program Contracts dated as of
November 13, 2006, and the Third Amendment to Program Contracts dated as of
December 5, 2008, and as further amended from time to time, and any restatement,
extension, renewal and replacement thereof, by and among the parties thereto,
including, the Lender and the Guarantor.
     “Revolving Credit Exposure” means with respect to the Lender at any time,
the outstanding principal amount of the Lender’s Loans.
     “Revolving Termination Date” means the earlier of (i) June 30, 2010 and
(ii) the first day after April 15, 2010 on which the aggregate outstanding
amount of the Participation Interests purchased by the Borrower in HSBC RALs
under the Participation Agreement which have been financed by the making of
Loans is less than $60,000,000.
     “RSM” means RSM McGladrey, Inc., a Delaware corporation.
     “S&P” means Standard & Poor’s Ratings Services.
     “Security Agreement” means a Security Agreement between the Borrower and
the Lender in substantially the form of Exhibit A hereto.
     “Servicing Agreement” means the First Amended and Restated HSBC Settlement
Products Servicing Agreement dated as of November 13, 2006, as amended from time
to time, and any restatement, extension, renewal and replacement thereof, among
HSBC Bank USA, National Association, HSBC TFS, HSBC Trust Company (Delaware),
N.A., and the Borrower.
     “Short-Term Debt” means, at any time, the aggregate amount of Indebtedness
of the Guarantor and its Subsidiaries at such time (excluding seasonal
Indebtedness of H&R Block Canada, Inc.) having a final maturity less than one
year after such time, determined on a consolidated basis in accordance with
GAAP, plus the aggregate amount of Indebtedness at such time under the Bank
Revolvers, minus (a) to the extent otherwise

 



--------------------------------------------------------------------------------



 



14
included therein, Indebtedness outstanding at such time (i) under mortgage
facilities secured by mortgages and related assets, (ii) incurred to fund
servicing obligations required as part of servicing mortgage backed securities
in the ordinary course of business, (iii) incurred and secured by broker-dealer
Subsidiaries in the ordinary course of business and (iv) deposits and other
customary banking related liabilities incurred by banking Subsidiaries in the
ordinary course of business, (b) the excess, if any, of (i) the aggregate amount
of cash and Cash Equivalents held at such time in accounts of the Guarantor and
its Subsidiaries (other than broker-dealer Subsidiaries and banking
Subsidiaries) to the extent freely transferable to the Credit Parties and
capable of being applied to the Obligations without any contractual, legal or
tax consequences over (ii) $15,000,000 and (c) to the extent otherwise included
therein, the current portion of long term debt.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Notwithstanding the
foregoing, no entity shall be considered a “Subsidiary” solely as a result of
the effect and application of FASB Interpretation No. 46R (Consolidation of
Variable Interest Entities). Unless the context shall otherwise require, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Guarantor, including the Borrower and the
Subsidiaries of the Borrower.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Total Facility Commitments” means the sum of the total “Commitments” under
and as defined in the Bank Revolvers.
     “Total Facility Loan Outstandings” has the meaning assigned to such term in
Section 6.2.
     “Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof, and the granting of the security provided for in the Security
Agreement.
     “Unrestricted Margin Stock” means all Margin Stock owned by the Guarantor
and its Subsidiaries other than Restricted Margin Stock.

 



--------------------------------------------------------------------------------



 



15
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.2. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.3. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Lender that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Lender notifies the Borrower that the
Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 



--------------------------------------------------------------------------------



 



16

ARTICLE II
THE CREDITS
          SECTION 2.1. Commitment. Subject to the terms and conditions set forth
herein (including the proviso at the end of Section 6.2) and in the Pricing
Letter, the Lender agrees to make revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in the Lender’s Revolving Credit Exposure exceeding the Lender’s
Commitment as then in effect. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.
          SECTION 2.2. Loans. Subject to Section 2.8, all Loans shall be
comprised entirely of Eurodollar Loans in accordance herewith. The Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
          SECTION 2.3. Funding of Loans. As provided in the HSBC TFS Letter,
HSBC TFS shall notify the Lender of the aggregate amount of the Purchase Price
for the Participation Interests to be purchased by the Borrower under the
Participation Agreement on any Business Day at the same time as HSBC TFS
notifies the Borrower of such amount, but in any event not later than 9:30 a.m.
New York City time on such Business Day. Subject to the terms and conditions of
this Agreement, the Lender shall make a Loan in the amount so notified in
respect of each Business Day, by wire transfer of immediately available funds to
or as instructed by HSBC TFS by 4:30 p.m., New York City time, on such Business
Day; provided, that if the Borrower shall notify the Lender and HSBC TFS not
later than one hour after the notification by HSBC TFS referred to in the
preceding sentence that the Borrower does not wish to borrow all or some of the
amount so notified by HSBC TFS, then the Lender shall make a Loan in such lesser
amount, if any, specified in such notice of the Borrower. The Borrower hereby
irrevocably (i) authorizes and instructs the Lender to make Loans by transfer of
Loan proceeds directly to or as instructed by HSBC TFS as provided in the
preceding sentence and (ii) acknowledges and agrees that Loans will not be
disbursed in any other manner or for any other purpose than to fund the purchase
by the Borrower of Participation Interests in HSBC RALs under the Participation
Agreement. Notices under this Section 2.3 shall be made by telephone discussion
with a representative of the Person being notified (and not by voicemail or
other form of recorded message) and promptly confirmed by fax. Absent manifest
error, the Lender shall be entitled to rely without further inquiry on notices
and information received from HSBC TFS or the Borrower as contemplated in this
Section 2.3.
          SECTION 2.4. Termination and Reduction of Commitment. (a) Unless
previously terminated, the Commitment shall terminate on the Revolving
Termination Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitment; provided that (i) each reduction of the Commitment shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$25,000,000 and (ii) the Borrower shall not terminate or reduce the Commitment
if, after giving effect to any concurrent



--------------------------------------------------------------------------------



 



17

prepayment of the Loans in accordance with Section 2.6, the Revolving Credit
Exposure would exceed the Commitment.
          (c) The Borrower shall notify the Lender of any election to terminate
or reduce the Commitment under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Lender)
on or prior to the specified effective date if such condition is not satisfied.
Any termination or reduction of the Commitment shall be permanent.
          SECTION 2.5. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Lender (i) the unpaid principal
amount of the Loans on March 31, 2010 to the extent that such principal amount
exceeds the Commitment on such date and (ii) the then unpaid principal amount of
each Loan on the Revolving Termination Date.
          (b) The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the Lender
resulting from each Loan made by the Lender, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.
          (c) The entries made in the account maintained pursuant to paragraph
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of the Lender to
maintain such account or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
          (d) The Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to the Lender a promissory note payable to the order of the Lender (or, if
requested by the Lender, to the Lender and its assigns) and in a form approved
by the Lender. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.4) be represented by one or more promissory notes in such form
payable to the order of the payee named therein. In addition, upon receipt of an
affidavit of an officer of the Lender as to the loss, theft, destruction or
mutilation of the promissory note, the Borrower will issue, in lieu thereof, a
replacement promissory note in the same principal amount thereof and otherwise
of like tenor.
          SECTION 2.6. Prepayment of Loans. (a) The Borrower (i) shall have the
right at any time and from time to time voluntarily to prepay the Loans in whole
or in part without premium or penalty, subject to prior notice in accordance
with paragraph (b) of this Section, and (ii) shall prepay the Loans from time to
time in whole or in part without premium or penalty in accordance with paragraph
(c) of this Section.



--------------------------------------------------------------------------------



 



18

          (b) The Borrower shall notify the Lender by telephone discussion with
a representative of the Lender (and not by voicemail or other form of recorded
message) (confirmed by telecopy) of any voluntary prepayment of Loans under
Section 2.6(a)(i), not later than 10:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of Loans to be prepaid; provided that,
if a notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.4, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.4.
          (c) At any time when there is outstanding unpaid principal on the
Loans, the Borrower shall prepay the principal of the Loans in an amount equal
to (i) 100% of the amount of all payments constituting repayment of HSBC RALs in
which the Borrower has purchased a Participation Interest which are remitted to
the Borrower by HSBC TFS under Section 3.4(b)(iii) of the Servicing Agreement,
and (ii) 100% of the amount of all repurchases of Participation Interests under
Section 6 of the Participation Agreement as to Participation Interests that have
been purchased by the Borrower. In the HSBC TFS Letter, the Borrower will
irrevocably authorize and instruct HSBC TFS, as Servicer under the Servicing
Agreement, at any time when there is outstanding unpaid principal on the Loans,
(A) to pay 100% of all amounts from time to time to be remitted to the Borrower
by the Servicer under Section 3.4(b)(iii) of the Servicing Agreement in respect
of Participation Interests purchased by the Borrower directly to the Lender for
application to the prepayment of the Loans under this Section 2.6(c) and (B) to
pay 100% of all amounts otherwise payable to the Borrower in respect of the
repurchase under Section 6 of the Participation Agreement of Participation
Interests in HSBC RALs that have been purchased by the Borrower directly to the
Lender for application to the prepayment of the Loans under this Section 2.6(c).
The Lender shall be entitled to rely without further inquiry on notices and
information received from HSBC TFS as contemplated in this Section 2.6(c). The
Lender shall credit payments received from HSBC TFS under this Section 2.6(c) to
prepayment of the principal of the Loans on the date of receipt.
          SECTION 2.7. Interest
          (a) The Loans shall bear interest for each day at a rate per annum
equal to the sum of (i) the Average Weekly LIBO Rate for such day plus (ii) the
Margin. The principal amount of any Loan that is made by the Lender pursuant to
Section 2.3 and is prepaid by the Borrower pursuant to Section 2.6(a)(i) on the
same Business Day shall not bear any interest for such Business Day.
          (b) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 3% plus the rate of interest otherwise applicable to the Loans
hereunder.
          (c) Accrued interest on each Loan shall be payable monthly in arrears
on the fifth Business Day of the following month and on the Revolving
Termination Date; provided



--------------------------------------------------------------------------------



 



19

that interest accrued pursuant to paragraph (b) of this Section shall be payable
on demand. On the second Business Day of such following month, the Lender shall
deliver to the Borrower and HSBC TFS by e-mail an invoice for the amount of
accrued interest on the Loans for the preceding month, together with a schedule
in reasonable detail showing how such amount was calculated.
          (d) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Prime Rate under
Section 2.8 shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The LIBO Rate (and
in the case of determinations under Section 2.8, the Federal Funds Effective
Rate and the Prime Rate) shall be determined by the Lender, and such
determination shall be conclusive absent manifest error. The Lender shall as
soon as practicable notify the Borrower of the effective date and the amount of
each change in interest rate.
          SECTION 2.8. Alternate Rate of Interest. If at any time:
          (a) the Lender determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate; or
          (b) the Lender determines that the LIBO Rate will not adequately and
fairly reflect the cost to the Lender of making or maintaining Loans;
then the Lender shall give notice thereof to the Borrower by telephone or
telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
the Loans shall bear interest at a rate per annum equal to, for any day, a rate
per annum equal to the greater of (a) the Prime Rate in effect on such day plus
the Prime Rate Margin, and (b) the Federal Funds Effective Rate in effect on
such day plus the Federal Funds Margin. Any change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          SECTION 2.9. Increased Costs. (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Lender; or
          (ii) impose on the Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by the Lender;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to the Lender or to
reduce the amount of any sum received or receivable by the Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to the



--------------------------------------------------------------------------------



 



20

Lender such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.
          (b) If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by the Lender to a level below
that which the Lender or the Lender’s holding company could have achieved but
for such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.
          (c) A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section (together with a statement
of the reason for such compensation and a calculation thereof in reasonable
detail) shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay the Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof.
          SECTION 2.10. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or the Guarantor hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or the Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or the Guarantor shall make such
deductions and (iii) the Borrower or the Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable



--------------------------------------------------------------------------------



 



21

under this Section) paid by the Lender and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the Lender shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
          SECTION 2.11. Payments Generally. (a) The Borrower shall make each
payment required to be made by it hereunder (whether of principal or interest,
or under Section 2.9 or 2.10, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Lender at its account at HSBC Bank USA, National
Association, Buffalo, N.Y., ABA #021001088, Syndication & Asset, A/C
#001-940503, Ref. H&R Block, or at such other bank or account as it shall
specify from time to time by notice in writing to the Borrower. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars. Notwithstanding
the foregoing, this Section 2.11 shall not apply to payments by HSBC TFS as
contemplated by Section 2.6(c).
          (b) If at any time insufficient funds are received by and available to
the Lender to pay fully all amounts of principal, interest and any other amounts
then due hereunder, such funds shall be applied (i) first, to pay interest then
due hereunder, (ii) second, to pay principal then due hereunder, and
(iii) third, any other amounts due and owing hereunder.
          SECTION 2.12. Mitigation Obligations. If the Lender requests
compensation under Section 2.9, or if the Borrower is required to pay any
additional amount to the Lender or any Governmental Authority for the account of
the Lender pursuant to Section 2.10, then the Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of the Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.9 or 2.10, as the case may be, in the future and (ii) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to the Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by the Lender in connection with any such
designation or assignment.



--------------------------------------------------------------------------------



 



22

ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each of the Credit Parties represents and warrants to the Lender that:
          SECTION 3.1. Organization; Powers. Each of the Credit Parties and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has the power and authority to
carry on its business as now conducted and, except where the failure to be so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. The
Borrower was converted from a Delaware corporation known as “Block Financial
Corporation” on January 1, 2008 pursuant to Section 18-214 of the Delaware
Limited Liability Company Act.
          SECTION 3.2. Authorization; Enforceability. The Transactions are
within each Credit Party’s corporate or limited liability company, as the case
may be, powers and have been duly authorized by all necessary corporate or
limited liability company, as the case may be, and, if required, stockholder or
member, as the case may be, action. This Agreement has been duly executed and
delivered by each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws, operating agreement or
other organizational documents of any Credit Party or any Subsidiary or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, material agreement or other instrument (other than those to
be terminated on or prior to the Closing Date) binding upon any Credit Party or
any Subsidiary or their assets, or give rise to a right thereunder to require
any payment to be made by any Credit Party or any Subsidiary, and (d) except as
provided in the Loan Documents, will not result in the creation or imposition of
any Lien on any asset of any Credit Party or any Subsidiary.
          SECTION 3.4. Financial Condition; No Material Adverse Change. (a) Each
Credit Party has heretofore furnished to the Lender consolidated balance sheets
and statements of income and cash flows (and, in the case of the Guarantor, of
stockholders’ equity) (i) as of and for the fiscal year ended April 30, 2009
(A) reported on by Deloitte & Touche LLP, an independent registered public
accounting firm, in respect of the financial statements of the Guarantor, and
(B) certified by its chief financial officer, in respect of the financial
statements of the Borrower, and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended October 31, 2009. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated



--------------------------------------------------------------------------------



 



23

Subsidiaries and of the Guarantor and its consolidated Subsidiaries as of such
date and for such period in accordance with GAAP. Except as set forth on
Schedule 3.4(a), neither the Guarantor nor any of its consolidated Subsidiaries
had, at the date of the most recent balance sheet referred to above, any
material Guarantee Obligation, contingent liability or liability for taxes, or
any long-term lease or unusual forward or long-term commitment, including any
interest rate or foreign currency swap or exchange transaction not in the
ordinary course of business, which is not reflected in the foregoing statements
or in the notes thereto. During the period from April 30, 2009 to and including
the date hereof, and except as disclosed in filings made by the Guarantor with
the U.S. Securities and Exchange Commission pursuant to the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, there has
been no sale, transfer or other disposition by the Guarantor or any of its
consolidated Subsidiaries of any material part of its business or property other
than in the ordinary course of business and no purchase or other acquisition of
any business or property (including any Capital Stock of any other Person),
material in relation to the consolidated financial condition of the Guarantor
and its consolidated Subsidiaries at April 30, 2009.
          (b) From April 30, 2009 through the Effective Date, there has been no
material adverse change in the business, assets, property or condition
(financial or otherwise) of the Guarantor and its Subsidiaries, taken as a
whole.
          SECTION 3.5. Properties. (a) Each of the Credit Parties and the
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
          (b) Each of the Credit Parties and the Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Credit Parties and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.6. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Credit Party, threatened
against or affecting any Credit Party or any Subsidiary that (i) have not been
disclosed in the Disclosed Matters and as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) challenge or would reasonably be expected to
affect the legality, validity or enforceability of this Agreement.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, neither of the Credit Parties
nor any Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.



--------------------------------------------------------------------------------



 



24

          SECTION 3.7. Compliance with Laws and Agreements. Each of the Credit
Parties and the Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to be so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.8. Investment Company Status. Neither of the Credit Parties
nor any of the Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
          SECTION 3.9. Taxes. Each of the Credit Parties and the Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Guarantor, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $25,000,000 the fair
market value of the assets of all such underfunded Plans.
          SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Credit
Parties to the Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Credit Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
          SECTION 3.12. Federal Regulations. No part of the proceeds of any
Loans will be used for “purchasing” or “carrying” any “margin stock” (within the
respective meanings of each of the quoted terms under Regulation U of the Board
as now and from time to time hereafter in effect) in a manner or in
circumstances that would constitute or result in non-compliance by any Credit
Party or the Lender with the provisions of Regulations U, T or X of the Board.
If requested by the Lender, the Borrower will furnish to the Lender a statement
to the foregoing effect in conformity with the requirements of FR Form U-1
referred to in said Regulation U.



--------------------------------------------------------------------------------



 



25

          SECTION 3.13. Subsidiaries. As of the date hereof, the Guarantor has
only the Subsidiaries set forth on Schedule 3.13.
          SECTION 3.14. Insurance. Each Credit Party and each Subsidiary of each
Credit Party maintains (pursuant to a self-insurance program and/or with
financially sound and reputable insurers) insurance with respect to its
properties and business and against at least such liabilities, casualties and
contingencies and in at least such types and amounts as is customary in the case
of companies engaged in the same or a similar business or having similar
properties similarly situated.
ARTICLE IV
CONDITIONS
          SECTION 4.1. Effective Date. Except as otherwise provided in
Sections 4.2 and 4.3, this Agreement shall become effective on the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2):
          (a) The Lender (or its counsel) shall have received from each party
hereto a counterpart of this Agreement signed on behalf of such party.
          SECTION 4.2. Closing Date. The obligations of the Lender to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):
          (a) The Effective Date shall have occurred.
          (b) The Lender shall have received a reasonably satisfactory written
opinion (addressed to the Lender and dated the Closing Date) of (i) Stinson
Morrison Hecker LLP, special counsel for the Credit Parties, substantially in
the form of Exhibit D hereto, and covering such other matters relating to the
Credit Parties, the Loan Documents or the Transactions as the Lender shall
reasonably request and (ii) Bingham McCutchen LLP, special counsel for the
Lender, covering such other matters relating to the Loan Documents as the Lender
shall reasonably request. The Credit Parties and the Lender hereby request such
counsel to deliver such opinions.
          (c) The Lender shall have received such documents and certificates as
the Lender or its counsel may reasonably request relating to the organization,
existence and good standing of the Credit Parties, the authorization of the
Transactions and any other legal matters relating to the Credit Parties, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Lender and its counsel.
          (d) The Lender shall have received a certificate, dated the Closing
Date and signed by the President, a Vice President or a Financial Officer of
each Credit Party, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.3.



--------------------------------------------------------------------------------



 



26

          (e) All governmental and material third party approvals necessary in
connection with the execution, delivery and performance of this Agreement, the
Security Agreement, the Control Agreement and the HSBC TFS Letter shall have
been obtained and be in full force and effect.
          (f) The Lender shall have received a counterpart of the Security
Agreement, duly executed and delivered by the Borrower, and a counterpart of the
HSBC TFS Letter, duly executed and delivered by the parties thereto; and all
filings and other actions necessary or appropriate to perfect the security
interest created by the Security Agreement shall have been made or taken.
          (g) The Lender shall have received the results of searches of Uniform
Commercial Code filings in such jurisdictions as it shall deem appropriate and
such searches shall not reveal any filing that remains in effect and that
describes any of the “Collateral” referred to in the Security Agreement.
          (h) The Borrower shall have invested $60,000,000 in the HSBC Investor
Prime Money Market Fund managed by HSBC Global Asset Management (USA), Inc. and
the Lender shall have received a counterpart of the Control Agreement with
respect to that investment, duly executed and delivered by the parties thereto.
          (i) The Lender shall have received a counterpart of the Pricing
Letter, duly executed and delivered by the Borrower and the Guarantor.
The Lender shall notify the Borrower of the Closing Date, and such notice shall
be conclusive and binding. Notwithstanding the foregoing, the obligation of the
Lender to make Loans hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.2) at or
prior to the Closing Date.
          SECTION 4.3. Each Loan. The obligation of the Lender to make each Loan
is subject to the satisfaction of the following conditions:
          (a) The representations and warranties of the Credit Parties set forth
in Article III of this Agreement (other than the representations and warranties
set forth in subsections 3.4(b), 3.6(a)(i) and 3.6(b)) shall be true and correct
in all material respects on and as of the date of such Loan (except to the
extent related to a specific earlier date).
          (b) At the time of and immediately after giving effect to such Loan,
no Event of Default shall have occurred and be continuing.
Each Loan shall be deemed to constitute a representation and warranty by each of
the Credit Parties on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.



--------------------------------------------------------------------------------



 



27

ARTICLE V
AFFIRMATIVE COVENANTS
          Until the Commitment has expired or been terminated and the principal
of and interest on each Loan shall have been paid in full, each of the Credit
Parties covenants and agrees with the Lender that:
          SECTION 5.1. Financial Statements and Other Information. The Borrower
will furnish to the Lender:
          (a) within 90 days after the end of each fiscal year of the Guarantor,
an audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Guarantor and its consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or another independent registered public accounting firm
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Guarantor and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
          (b) (i) in the case of the Guarantor, within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Guarantor and
(ii) in the case of the Borrower, within 90 days after the end of each fiscal
year of the Borrower, consolidated balance sheets and related statements of
operations and cash flows of the Borrower and the Guarantor and their
consolidated Subsidiaries, and the consolidated statement of stockholders’
equity of the Guarantor, as of the end of and for such fiscal quarter (in the
case of the Guarantor) and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Borrower and
the Guarantor as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and the Guarantor and their
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
and the Guarantor (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.1 and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.4
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;



--------------------------------------------------------------------------------



 



28

          (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials (other than
(i) statements of ownership such as Forms 3, 4 and 5 and Schedule 13G,
(ii) routine filings relating to employee benefits, such as Forms S-8 and 11-K,
and (iii) routine filings by (A) RSM McGladrey, Inc. and its Subsidiaries,
including Birchtree Financial Services, Inc., (B) RSM Equico, Inc. and its
Subsidiaries, including McGladrey Capital Markets, LLC, (C) H&R Block Canada,
Inc. and (D) H&R Block Limited) filed by any Credit Party or any Subsidiary with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by any Credit Party to its shareholders
generally, as the case may be;
          (e) a copy of any notice given by the Borrower under Section 4.1(b),
Section 4.4(c) or Section 4.8 of the Participation Agreement, such copy to be
provided at the same time as such notice is given under the Participation
Agreement; and
          (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party or any Subsidiary, or compliance with the terms of this Agreement, as the
Lender may reasonably request.
          SECTION 5.2. Notices of Material Events. The Borrower will furnish to
the Lender prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or any Affiliate thereof that is reasonably likely to be adversely
determined and, if so determined, would reasonably be expected to result in a
Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower, the Guarantor or any Subsidiary in an aggregate
amount exceeding $25,000,000; and
          (d) any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower and the Guarantor
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.3. Existence; Conduct of Business. Each Credit Party will,
and will cause each of the Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not



--------------------------------------------------------------------------------



 



29

prohibit any merger, consolidation, liquidation, disposition or dissolution
permitted under Section 6.4.
          SECTION 5.4. Payment of Taxes. Each Credit Party will, and will cause
each of the Subsidiaries to, pay its Tax liabilities that, if not paid, would
reasonably be expected to have a Material Adverse Effect before the same shall
become delinquent, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Credit Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.5. Maintenance of Properties; Insurance. Each Credit Party
will, and will cause each of the Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain (pursuant to a
self-insurance program and/or with financially sound and reputable insurers)
insurance in such amounts and against such risks as is customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
          SECTION 5.6. Books and Records; Inspection Rights. Each Credit Party
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to this Agreement and the transactions contemplated
hereby. Each Credit Party will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that so long as no Event of Default
exists, each Credit Party and each Subsidiary shall have the right to be present
and participate in any discussions with its independent accountants. Nothing in
this Section 5.6 shall permit the Lender to examine or otherwise have access to
the tax returns or other confidential information of any customer of either
Credit Party or any of their respective Subsidiaries.
          SECTION 5.7. Compliance with Laws. Each Credit Party will, and will
cause each of the Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.8. Use of Proceeds. The proceeds of the Loans will be used
only to purchase Participation Interests in HSBC RALs pursuant to the
Participation Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations U and X.
          SECTION 5.9. Additional Collateral. The Borrower shall provide
additional collateral to the Lender from time to time as provided in the
Security Agreement.



--------------------------------------------------------------------------------



 



30

ARTICLE VI
NEGATIVE COVENANTS
          Until the Commitment has expired or terminated and the principal of
and interest on each Loan have been paid in full, each of the Credit Parties
covenants and agrees with the Lender that:
          SECTION 6.1. Adjusted Net Worth. The Guarantor will not permit
Adjusted Net Worth as at the last day of any fiscal quarter of the Guarantor to
be less than $1,000,000,000.
          SECTION 6.2. Indebtedness. The Credit Parties will not, and will not
permit any Subsidiary to create, incur, assume or permit to exist any
Indebtedness, except:
          (a) subject to the proviso at the end of this Section 6.2,
Indebtedness created under the Bank Revolvers;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.2 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;
          (c) seasonal Indebtedness of H&R Block Canada, Inc., provided that the
aggregate principal amount of all such Indebtedness incurred pursuant to this
subsection (c) shall not exceed 250,000,000 Canadian dollars at any time
outstanding;
          (d) Indebtedness of the Borrower and the Guarantor, provided that
(i) the obligations of the Credit Parties hereunder shall rank at least pari
passu with such Indebtedness (including with respect to security) and (ii) the
aggregate principal amount of all Indebtedness permitted by this subsection
(d) shall not exceed $2,000,000,000 at any time outstanding;
          (e) subject to the proviso at the end of this Section 6.2,
(i) Indebtedness in connection with commercial paper issued in the United States
through the Borrower which is guaranteed by the Guarantor and (ii) Indebtedness
under bank lines of credit or similar facilities;
          (f) Indebtedness in connection with Guarantees of the performance of
any Subsidiary’s obligations under or pursuant to (i) indemnity, fee, daylight
overdraft and other similar customary banking arrangements between such
Subsidiary and one or more financial institutions in the ordinary course of
business, (ii) any office lease entered into in the ordinary course of business,
and (iii) any promotional, joint-promotional, cross-promotional, joint
marketing, service, equipment or supply procurement, software license or other
similar agreement entered into by such Subsidiary with one or more vendors,
suppliers, retail businesses or other third parties in the ordinary course of
business, including indemnification



--------------------------------------------------------------------------------



 



31

obligations relating to such Subsidiary’s failure to perform its obligations
under such lease or agreement;
          (g) acquisition-related Indebtedness (either incurred or assumed) and
Indebtedness in connection with the Guarantor’s guarantees of the payment or
performance of primary obligations of Subsidiaries of the Guarantor in
connection with acquisitions by such Subsidiaries, or Indebtedness secured by
Liens permitted under subsection 6.3(f); provided that, during any fiscal year,
the aggregate outstanding principal amount of all Indebtedness incurred pursuant
to this subsection 6.2(g) shall not exceed at any time $325,000,000;
          (h) Indebtedness of any Credit Party to any other Credit Party, of any
Credit Party to any Subsidiary, of any Subsidiary to any Credit Party and of any
Subsidiary to any other Subsidiary; provided that such Indebtedness shall not be
prohibited by Section 6.5;
          (i) Indebtedness in connection with repurchase agreements pursuant to
which mortgage loans of a Credit Party or a Subsidiary are sold with the
simultaneous agreement to repurchase the mortgage loans at the same price plus
interest at an agreed upon rate; provided that the aggregate outstanding
principal amount of all Indebtedness incurred pursuant to this subsection 6.2(i)
shall not at any time exceed $500,000,000; provided, further, that no agreed
upon repurchase date shall be later than 90 business days after the date of the
corresponding repurchase agreement;
          (j) Indebtedness in connection with Guarantees or Guarantee
Obligations which are made, given or undertaken as representations and
warranties, indemnities or assurances of the payment or performance of primary
obligations in connection with securitization transactions or other transactions
permitted hereunder, as to which primary obligations the primary obligor is a
Credit Party, a Subsidiary or a securitization trust or similar securitization
vehicle to which a Credit Party or a Subsidiary sold, directly or indirectly,
the relevant mortgage loans;
          (k) Indebtedness of RSM, a Subsidiary of the Guarantor, to McGladrey &
Pullen, LLP (“M&P”) and certain related trusts under (i) that certain Asset
Purchase Agreement dated as of June 28, 1999 among RSM, M&P, the Guarantor and
certain other parties signatory thereto (the “M&P Purchase Agreement”) and
(ii) the Retired Partners Agreement and the Loan Agreement (as such terms are
defined in the M&P Purchase Agreement); provided that the aggregate outstanding
principal amount payable in respect of such Indebtedness permitted under this
paragraph (k) shall not exceed $200,000,000 at any time;
          (l) Indebtedness in connection with (i) Capital Lease Obligations in
an aggregate outstanding principal amount not at any time exceeding $50,000,000
(excluding any Capital Lease Obligations permitted by subsection 6.2(p)),
(ii) obligations under existing mortgages in an aggregate outstanding principal
amount not exceeding $12,000,000 at any time, (iii) securities sold and not yet
purchased, provided that the aggregate outstanding principal amount of all
Indebtedness incurred pursuant to this clause (iii) (other than Indebtedness of
Subsidiaries which act as broker-dealers) shall not at any time exceed
$15,000,000, (iv) customer deposits in the ordinary course of business,
(v) payables to brokers



--------------------------------------------------------------------------------



 



32

and dealers in the ordinary course of business and (vi) reimbursement
obligations of broker-dealers relating to letters of credit in favor of a
clearing corporation or Indebtedness of broker-dealers under other credit
facilities, provided that (A) such letters of credit or such other credit
facilities are used solely to satisfy margin deposit requirements and (B) the
aggregate outstanding exposure of the Guarantor and the Subsidiaries under all
such letters of credit and all such other credit facilities shall not exceed
$200,000,000 at any time;
          (m) subject to the proviso at the end of this Section 6.2, the
Indebtedness hereunder and any other Indebtedness incurred in connection with
the Borrower’s Refund Anticipation Loan Program, including any Indirect RAL
Participation Transaction; provided that (i) such Indebtedness is incurred
during the period beginning on January 2 of any year and ending on June 29 of
such year, (ii) such Indebtedness is repaid in full by June 30 of the year in
which such Indebtedness is incurred and (iii) the covenants contained in any
agreement relating to such Indebtedness, or guarantee thereof (other than
covenants specific to the Borrower’s Refund Anticipation Loan Program and the
operation thereof), are no more restrictive than the covenants contained in this
Agreement;
          (n) subject to the proviso at the end of this Section 6.2, liabilities
related to the RAL Receivables Transactions to the extent consistent with the
definition thereof;
          (o) Indebtedness in respect of letters of credit in an aggregate
outstanding principal amount not to exceed $100,000,000;
          (p) Indebtedness in an amount not exceeding $150,000,000 in connection
with the acquisition, development or construction of the Guarantor’s new
headquarters;
          (q) deposits and other liabilities incurred by banking Subsidiaries in
the ordinary course of business;
          (r) customary liabilities of broker-dealers incurred by broker-dealer
Subsidiaries in the ordinary course of business;
          (s) Indebtedness issued by a Subsidiary of the Borrower and primarily
secured by mortgage loans sold as contemplated by Section 6.5(c) hereof to such
Subsidiary by another Subsidiary of the Borrower;
          (t) Indebtedness secured by Liens permitted by subsection 6.3(d) or
6.3(e);
          (u) Indebtedness incurred solely to finance businesses described on
Schedule 6.4(b) after the date hereof that neither the Credit Parties nor their
respective Subsidiaries are currently engaged in to any material extent on the
date hereof; provided that the aggregate principal amount of all Indebtedness
incurred pursuant to this clause (u) shall not at any time exceed $400,000,000;
and
          (v) other Indebtedness (excluding Indebtedness of the types described
in subsections 6.2(a), 6.2(b), 6.2(e) and 6.2(m)) in an aggregate principal
amount not at any time exceeding $20,000,000;



--------------------------------------------------------------------------------



 



33

provided, that the sum of the aggregate outstanding principal amount of all
Indebtedness permitted pursuant to subsections 6.2(a), 6.2(e) and 6.2(m) plus
the RAL Receivables Amount shall not at any time exceed the greater of (x) the
Total Facility Commitments then in effect or (y) the sum of the then outstanding
principal amount of the “Loans” under the Bank Revolvers (such sum, the “Total
Facility Loan Outstandings”), except that, during the period from January 2 of
any year through June 30 of such year, such sum may exceed the greater of the
Total Facility Commitments then in effect or the then Total Facility Loan
Outstandings by an amount up to the total of (A) the aggregate outstanding
principal amount of Indebtedness described in Section 6.2(m) and (B)
$500,000,000.
          SECTION 6.3. Liens. Each Credit Party will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
          (a) Permitted Encumbrances;
          (b) (i) any Lien created under or securing a Bank Revolver and
(ii) any Lien on any property or asset of any Credit Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.3; provided that
(i) such Lien shall not apply to any other property or asset of any Credit Party
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by any Credit Party or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of any Credit Party or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
          (d) Liens and transfers in connection with the securitization,
financing or other transfer of any mortgage loans or mortgage servicing
reimbursement rights (and/or, in each case, related rights, interests and
servicing assets) owned by the Borrower or any of its Subsidiaries;
          (e) Liens and transfers in connection with the securitization or other
transfer of any credit card receivables (and/or related rights and interests)
owned by the Borrower or any of its Subsidiaries;
          (f) Liens on fixed or capital assets acquired, constructed or improved
by any Credit Party or any Subsidiary to secure Indebtedness of such Credit
Party or such Subsidiary incurred to finance the acquisition, construction or
improvement of such fixed or



--------------------------------------------------------------------------------



 



34

capital assets; provided that (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such Liens shall not apply to any other
property or assets of any Credit Party or any Subsidiary;
          (g) Liens arising in connection with repurchase agreements
contemplated by Section 6.2(i); provided that such security interests shall not
apply to any property or assets of any Credit Party or any Subsidiary except for
the mortgage loans or securities, as applicable, subject to such repurchase
agreements;
          (h) Liens arising in connection with Indebtedness permitted by
Sections 6.2(l)(v) or 6.2(q), which Liens are granted in the ordinary course of
business;
          (i) Liens not otherwise permitted by this Section 6.3 so long as the
Obligations hereunder are contemporaneously secured equally and ratably with the
obligations secured thereby;
          (j) Liens not otherwise permitted by this Section 6.3, so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Credit Parties and all Subsidiaries) $250,000,000 at any
one time;
          (k) Liens and transfers in connection with a RAL Receivables
Transaction;
          (l) Liens securing Indebtedness permitted by subsection 6.2(u); and
          (m) Liens on Unrestricted Margin Stock.
          SECTION 6.4. Fundamental Changes; Sale of Assets. (a) Each Credit
Party will not, and will not permit any Material Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Unrestricted Margin Stock), or all or substantially all of
the stock or assets related to its tax preparation business or liquidate or
dissolve, except (i) transfers in connection with the RAL Receivables
Transaction and other securitizations otherwise permitted hereby, (ii) sales and
other transfers of mortgage loans (and/or related rights and interests and
servicing assets) and (iii) if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (A) any
Material Subsidiary other than the Borrower may merge into a Credit Party in a
transaction in which the Credit Party is the surviving Person, (B) any wholly
owned Material Subsidiary other than the Borrower may merge into any other
wholly owned Material Subsidiary in a transaction in which the surviving entity
is a wholly owned Subsidiary, (C) any Material Subsidiary other than the
Borrower may sell, transfer, lease or otherwise dispose of its assets to the
Guarantor or to another Material Subsidiary and (D) any Material Subsidiary
other than the Borrower may liquidate or dissolve if the Guarantor determines in
good faith that such liquidation or dissolution is in the best interests of the
Guarantor and is not materially disadvantageous to the Lender; provided that any
such merger



--------------------------------------------------------------------------------



 



35

involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.5.
          (b) Except as set forth on Schedule 6.4(b), the Credit Parties will
not, and will not permit any Material Subsidiary to, engage to any material
extent in any business other than businesses of the type conducted by the Credit
Parties and the Subsidiaries on August 10, 2005 and businesses reasonably
related thereto.
          SECTION 6.5. Transactions with Affiliates. Each Credit Party will not,
and will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to such Credit Party or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Guarantor and/or its Subsidiaries not
involving any other Affiliate, and (c) transactions involving the transfer of
mortgage loans and other assets for cash and other consideration of not less
than the sum of (i) the lesser of (x) the fair market value of such mortgage
loans and (y) the outstanding principal amount of such mortgage loans, and
(ii) the fair market value of such other assets, to a Subsidiary of the Borrower
that issues Indebtedness permitted by Section 6.2(s).
          SECTION 6.6. Restrictive Agreements. The Credit Parties will not, and
will not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that by its terms prohibits,
restricts or imposes any condition upon (a) the ability of any Credit Party or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
material property or assets (unless such agreement or arrangement does not
prohibit, restrict or impose any condition upon the ability of either Credit
Party or any Subsidiary to create, incur or permit to exist any Lien in favor of
the Lender created under the Loan Documents), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Guarantor or any
other Subsidiary or to Guarantee Indebtedness of the Guarantor or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.6 (but shall apply to any extension, renewal, amendment or
modification expanding the scope of any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the securitization, financing or other transfer of mortgage loans (and/or
related rights and interests and servicing assets) owned by the Borrower or any
of its Subsidiaries, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
obligations permitted by this Agreement (including obligations secured by Liens
permitted by Section 6.3(j)) if such restrictions or conditions apply only to
the property or assets securing such obligations, (vi) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof and (vii) clause (a) of the



--------------------------------------------------------------------------------



 



36

foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to Indebtedness permitted hereunder pursuant to subsection 6.2(m) or
the RAL Receivables Transaction.
ARTICLE VII
GUARANTEE
          SECTION 7.1. Guarantee. (a) The Guarantor hereby unconditionally and
irrevocably guarantees to the Lender and its successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
          (b) The Guarantor further agrees to pay any and all expenses
(including all fees and disbursements of counsel) which may be paid or incurred
by the Lender in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Article. This Article shall remain in full force and effect until the
Obligations and the obligations of the Guarantor under the guarantee contained
in this Article shall have been satisfied by payment in full and the Commitment
shall be terminated, notwithstanding that from time to time prior thereto the
Borrower may be free from any Obligations.
          (c) No payment or payments made by any Credit Party, any other
guarantor or any other Person or received or collected by the Lender from any
collateral security or Credit Party or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application, at any time or
from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable hereunder for the Obligations until the Obligations are paid in
full and the Commitment is terminated.
          (d) The Guarantor agrees that whenever, at any time or from time to
time, it shall make any payment to the Lender on account of its liability
hereunder, it will notify the Lender in writing that such payment is made under
this Article for such purpose.
          SECTION 7.2. Delay of Subrogation. Notwithstanding any payment or
payments made by the Guarantor hereunder, or any set-off or application of funds
of the Guarantor by the Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Lender against the Borrower or against
any collateral security or guarantee or right of offset held by the Lender for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower in respect of payments
made by the Guarantor hereunder, until all amounts owing to the Lender by the
Borrower on account of the Obligations are paid in full and the Commitment is
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust



--------------------------------------------------------------------------------



 



37

for the Lender, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Lender in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Lender, if required) to be applied against the Obligations, whether matured or
unmatured, in such order as the Lender may determine. The provisions of this
Section shall be effective notwithstanding the termination of this Agreement and
the payment in full of the Obligations and the termination of the Commitment.
          SECTION 7.3. Amendments, etc. with respect to the Obligations; Waiver
of Rights. The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor, and without notice to
or further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Lender may be rescinded by the Lender, and any of the
Obligations continued, and the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions hereof as the Lender may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by the
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Lender shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Agreement or any property subject thereto. When making
any demand hereunder against the Guarantor, the Lender may, but shall be under
no obligation to, make a similar demand on the Borrower or any other guarantor,
and any failure by the Lender to make any such demand or to collect any payments
from the Borrower or any such other guarantor or any release of the Borrower or
such other guarantor shall not relieve the Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Lender against the Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
          SECTION 7.4. Guarantee Absolute and Unconditional. The Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Lender upon this
Agreement or acceptance of this Agreement; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Agreement; and all
dealings between the Borrower and the Guarantor, on the one hand, and the
Lender, on the other, shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Agreement. The Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower and the Guarantor with respect to the Obligations. This
Article shall be construed as a continuing, absolute and unconditional guarantee
of payment without regard to (a) the validity, regularity or enforceability of
this Agreement, any other documents executed and delivered in connection
herewith, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be



--------------------------------------------------------------------------------



 



38

available to or be asserted by the Guarantor against the Lender, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of the Guarantor under this Article, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against the Guarantor, the
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Lender to pursue such other rights or
remedies or to collect any payments from the Borrower or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower or any such other Person or
of any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Lender against the Guarantor. This Article shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantor and its successors and assigns, and shall inure to the benefit of the
Lender and its successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of the Guarantor under this Agreement shall have
been satisfied by payment in full and the Commitment shall be terminated,
notwithstanding that from time to time during the term of this Agreement the
Borrower may be free from any Obligations.
          SECTION 7.5. Reinstatement. This Article shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Credit Party or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Credit Party or any substantial part of its property, or
otherwise, all as though such payments had not been made.
          SECTION 7.6. Payments. The Guarantor hereby agrees that all payments
required to be made by it hereunder will be made to the Lender without set-off
or counterclaim in accordance with the terms of the Obligations, including in
the currency in which payment is due.
ARTICLE VIII
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
               (a) the Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;
               (b) the Borrower shall fail to pay any interest on any Loan or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this



--------------------------------------------------------------------------------



 



39

Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
business days;
               (c) any representation or warranty made or deemed made by any
Credit Party (or any of its officers) in or in connection with this Agreement or
any amendment or modification hereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof, shall prove to have been
incorrect in any material respect when made or deemed made;
               (d) any Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.2, 5.3 (with respect to
the Credit Parties’ existence), 5.8 or 5.9 or in Article VI;
               (e) any Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the Lender
to the Borrower;
               (f) any Credit Party or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after expiration of any applicable grace or cure period);
               (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or (ii) any obligation under a Hedging Agreement that becomes due
as a result of a default by a party thereto other than a Credit Party or a
Subsidiary;
               (h) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Credit Party or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or any Material Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
               (i) any Credit Party or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against



--------------------------------------------------------------------------------



 



40

it in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
               (j) any Credit Party or any Material Subsidiary shall become
unable, admit in writing or fail generally to pay its debts as they become due;
               (k) one or more final judgments for the payment of money shall be
rendered against the Guarantor, the Borrower, any Subsidiary or any combination
thereof and either (i) a creditor shall have commenced enforcement proceedings
upon any such judgment in an aggregate amount (to the extent not covered by
insurance as to which the relevant insurance company has not denied coverage) in
excess of $40,000,000 (a “Material Judgment”) or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of any Material Judgment
shall not be in effect (by reason of pending appeal or otherwise) (it being
understood that, notwithstanding the definition of “Default”, no “Default” shall
be triggered solely by the rendering of such a judgment or judgments prior to
the commencement of enforcement proceedings or the lapse of such 30 consecutive
day period, so long as such judgments are capable of satisfaction by payment at
any time);
               (l) an ERISA Event shall have occurred that, in the opinion of
the Lender, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;
               (m) a Change in Control shall occur;
               (n) the Guarantee contained in Article VII herein shall cease,
for any reason, to be in full force and effect in any material respect or any
Credit Party shall so assert;
               (o) the Security Agreement, the Control Agreement or the HSBC TFS
Letter shall for any reason cease to be valid and binding on or enforceable
against any Credit Party that is party thereto; or any Credit Party shall so
state in writing or bring an action to limit its obligations or liabilities
thereunder;
               (p) the Security Agreement shall for any reason (other than
pursuant to the terms thereof) cease to create a valid, perfected and first
priority security interest in the Collateral purported to be covered thereby;
               (q) any representation or warranty made or deemed made by any
Credit Party in the Security Agreement, the Control Agreement or the HSBC TFS
Letter shall prove to have been incorrect in any material respect when made or
deemed made; or
               (r) any Credit Party shall fail to observe or perform any
covenant or agreement (other than as specified in clauses (o), (p) and (q) of
this Article) contained in the Security Agreement, the Control Agreement or the
HSBC TFS Letter;
then, and in every such event (other than an event with respect to the Credit
Parties described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event,



--------------------------------------------------------------------------------



 



41

the Lender may, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitment, and
thereupon the Commitment shall terminate immediately, and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Credit Parties accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties; and in case of any
event with respect to the Credit Parties described in clause (h) or (i) of this
Article, the Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations of the Credit Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Credit Parties.
ARTICLE IX
[RESERVED]
ARTICLE X
MISCELLANEOUS
          SECTION 10.1. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone and except as
otherwise provided in Sections 2.3, 2.6 and 2.8, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
          (a) if to the Borrower or the Guarantor, to it at One H&R Block Way,
Kansas City, Missouri 64105, Attention of Becky Shulman (Telecopy No.
(816) 854-8043), David Staley (Telecopy No. (816) 854-8043) and Andrew Somora
(Telecopy No. (816) 802-1043); and
          (b) if to the Lender, to it at HSBC Bank USA, National Association,
452 Fifth Avenue, New York, New York 10018, attention: Nathalie Majlis,
(Telecopy No. (212) 525-2573, with a copy to HSBC Bank USA, National
Association, One HSBC Center, 26th Floor, Buffalo, New York 14203, attention:
Donna Riley and Tina Craiglow, (Telecopy No. (917) 229-5285, HSBC Bank USA,
National Association, 26525 N. Riverwoods Boulevard, Mettawa, IL 60045,
attention: Senior Vice President and Deputy General Counsel — Corporate



--------------------------------------------------------------------------------



 



42

(Telecopy No. (224) 552-2945), HSBC Securities (USA) Inc., 425 Fifth Avenue,
Lower Level, New York, N.Y. 10018 (Telecopy No. (212) 525-2570), attention Jimmy
Tse, HSBC Taxpayer Financial Services Inc., 200 Somerset Corporate Boulevard,
Bridgewater, N.J. 08807 (Telecopy No. (908) 203-4211, attention: EVP and
President, and HSBC Taxpayer Financial Services Inc., 90 Christiana Road, New
Castle, DE 19707 (Telecopy No. (302) 327-2533, attention: General Counsel);
provided, that notices under Section 2.3 need only be given to Mr. Kyle Hartung
at telephone number (224) 544-4023, confirmed by telecopy at (224) 552-4023.
Any party hereto may change its address, telephone number or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. For so long as any Affiliate of the Lender is a
“Lender” under either of the Bank Revolvers, the Lender will accept delivery of
any financial statement or other information to be delivered under
Section 5.1(a), (b) and(d) hereunder that is posted to Intralinks. The Lender,
the Borrower or the Guarantor may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          SECTION 10.2. Waivers; Amendments. (a) No failure or delay by the
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Credit Parties therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Lender may have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Credit Parties and the Lender.
          SECTION 10.3. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay all reasonable and documented out-of-pocket expenses incurred by the
Lender, including the reasonable and documented fees, charges and disbursements
of any counsel for the Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof.
          (b) The Credit Parties shall jointly and severally indemnify the
Lender and each Related Party of the Lender (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related



--------------------------------------------------------------------------------



 



43

expenses (each, for purposes of this clause (b) a “loss”), including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents, the performance
by the parties thereto of their respective obligations thereunder, or the
consummation of the Transactions, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Credit Parties or any
Subsidiaries, or any Environmental Liability related in any way to the Credit
Parties or any Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not be
available with respect to any Indemnitee to the extent that (x) such losses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, or (y) such Indemnitee could assert a valid claim for such
losses against a Block Indemnifying Party under Article IV of the
Indemnification Agreement (in which case the Indemnification Agreement shall
control as provided therein); provided, further, that nothing in this
Section 10.3(b) is intended or shall be construed to expand the indemnification
rights of the Block Indemnified Parties under the Program Contracts.
          (c) To the extent permitted by applicable law, no party shall assert,
and each party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof; provided that
this waiver shall not apply with respect to indemnities under clause (b) of this
Section 10.3 for third party claims made against an Indemnitee for special,
indirect, consequential or punitive damages.
          (d) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 10.4. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) The Lender may assign to one or more assignees all or a portion of
its rights under this Agreement (including all or a portion of the Loans at the
time owing to it); provided that the Borrower must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld);
provided, further, that any consent of the Borrower otherwise required under
this paragraph shall not be required if an Event of Default



--------------------------------------------------------------------------------



 



44

has occurred and is continuing. Any assignment or transfer by the Lender of
rights under this Agreement that does not comply with this paragraph shall be
treated for purposes of this Agreement as a sale by the Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
          (c) The Lender may, without the consent of any Credit Party, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of the Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of the obligations and (iii) the Credit Parties shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of or under this Agreement that shall (i) increase the
Commitment, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration or
reduction of the Commitment, (iv) release any security provided for in the
Security Agreement, (v) release the guarantee contained in Article VII or
(vi) change any of the provisions of this Section. Subject to paragraph (d) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.9 and 2.10 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.
          (d) A Participant shall not be entitled to receive any greater payment
under Section 2.9 or 2.10 than the Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.
          (e) The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
the Lender, including any such pledge or assignment to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release the Lender from any of its obligations hereunder or substitute any
such assignee for the Lender as a party hereto.
          SECTION 10.5. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on



--------------------------------------------------------------------------------



 



45

any Loan or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitment has not expired or terminated. The
provisions of Sections 2.9, 2.10, 10.3, 10.9, 10.10 and 10.15 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitment or the termination of this Agreement or any
provision hereof.
          SECTION 10.6. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the
documents provided for herein constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Lender and when the Lender shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 10.7. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.8. Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all indebtedness at any time owing by the Lender to or for the credit or the
account of either Credit Party against any of and all the obligations of such
Credit Party now or hereafter existing under this Agreement held by the Lender,
irrespective of whether or not the Lender shall have made any demand under this
Agreement and although such indebtedness may be unmatured. The rights of the
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 10.9. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each Credit Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in connection with any Proceeding, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any Proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that



--------------------------------------------------------------------------------



 



46

a final judgment in any such Proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Nothing in this Agreement shall affect any right that the Lender may
otherwise have to bring any Proceeding relating to this Agreement against any
Credit Party or its properties in the courts of any jurisdiction.
          (c) Each Credit Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any Proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such Proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1 in connection with a
Proceeding. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law in connection
with a Proceeding.
          SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12. Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the



--------------------------------------------------------------------------------



 



47

Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section by it or (ii) becomes
available to the Lender on a nonconfidential basis from a source other than any
Credit Party; provided, that the Lender may file this Agreement with the
Securities and Exchange Commission. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party or its business, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by such
Credit Party; provided that, in the case of information received from any Credit
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential. The Lender shall be considered to have complied
with its obligation under this Section if it has exercised the same degree of
care to maintain the confidentiality of such Information as it would accord to
its own confidential information.
          SECTION 10.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by the Lender.
          SECTION 10.14. USA Patriot Act. The Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.
[THIS SPACE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BLOCK FINANCIAL LLC, as Borrower
      By:   /s/ Becky S. Shulman         Name:   Becky S. Shulman       
Title:   President and Chief Financial Officer        H&R BLOCK, INC., as
Guarantor
      By:   /s/ Becky S. Shulman         Name:   Becky S. Shulman       
Title:   Senior Vice President and Chief Financial Officer     

Signature Page to Credit Agreement



--------------------------------------------------------------------------------



 



 

            HSBC BANK USA, NATIONAL
ASSOCIATION, as Lender
      By:   /s/ Eesh K. Bansal         Name:           Title:        

Signature Page to Credit Agreement



--------------------------------------------------------------------------------



 



 

SCHEDULE 3.4(a)
Guarantee Obligations
None.



--------------------------------------------------------------------------------



 



 

SCHEDULE 3.6
Disclosed Matters
None.



--------------------------------------------------------------------------------



 



 

SCHEDULE 3.13
Subsidiaries
          The following is a list of the direct and indirect subsidiaries of H&R
Block, Inc., a Missouri corporation.

          Domestic
Company Name
 
Jurisdiction
Aculink Mortgage Solutions, LLC
  Florida
AcuLink of Alabama, LLC
  Alabama
Ada Services Corporation
  Massachusetts
BFC Transactions, Inc.
  Delaware
Birchtree Financial Services, Inc.
  Oklahoma
Birchtree Insurance Agency, Inc.
  Missouri
Block Financial LLC
  Delaware
CFS-McGladrey, LLC
  Massachusetts
Cfstaffing, Ltd.
  British Columbia
Cityfront, Inc.
  Delaware
Companion Insurance, Ltd.
  Bermuda
Companion Mortgage Corporation
  Delaware
Creative Financial Staffing of Western Washington, LLC
  Massachusetts
EquiCo, Inc.
  California
Express Tax Service, Inc.
  Delaware
Financial Marketing Services, Inc.
  Michigan
Financial Stop Inc.
  British Columbia
FM Business Services, Inc.
  Delaware
Franchise Partner, Inc.
  Nevada
H&R Block (India) Private Limited
  India
H&R Block (Nova Scotia), Incorporated
  Nova Scotia
H&R Block Bank
  Missouri
H&R Block Canada Financial Services, Inc.
  Federally Chartered
H&R Block Canada, Inc.
  Federally Chartered
H&R Block Eastern Enterprises, Inc.
  Missouri
H&R Block Enterprises LLC
  Missouri
H&R Block Global Solutions (Hong Kong) Limited
  Hong Kong
H&R Block Group, Inc.
  Delaware
H&R Block Insurance Agency, Inc.
  Delaware
H&R Block Limited
  New South Wales
H&R Block Management, LLC
  Delaware
H&R Block Tax and Business Services, Inc.
  Delaware
H&R Block Tax Institute, LLC
  Missouri
H&R Block Tax Services LLC
  Missouri
H&R Block, Inc.
  Missouri
HRB Advance LLC
  Delaware
HRB Center LLC
  Missouri
HRB Concepts LLC
  Delaware
HRB Corporate Enterprises LLC
  Delaware



--------------------------------------------------------------------------------



 



 

          Domestic
Company Name
 
Jurisdiction
HRB Corporate Services LLC
  Missouri
HRB Digital LLC
  Delaware
HRB Digital Technology Resources LLC
  Delaware
HRB Expertise LLC
  Missouri
HRB Innovations, Inc.
  Delaware
HRB International LLC
  Missouri
HRB Products LLC
  Missouri
HRB Support Services LLC
  Delaware
HRB Tax & Technology Leadership LLC
  Missouri
HRB Tax Group, Inc.
  Missouri
HRB Technology Holding LLC
  Delaware
HRB Technology LLC
  Missouri
McGladrey Capital Markets Canada Inc.
  Federally Chartered
McGladrey Capital Markets Europe Limited
  United Kingdom
McGladrey Capital Markets LLC
  Delaware
OOMC Holdings LLC
  Delaware
OOMC Residual Corporation
  New York
O’Rourke Career Connections, LLC
  California
Pension Resources, Inc.
  Illinois
Provident Mortgage Services, Inc.
  Delaware
RedGear Technologies, Inc.
  Missouri
RSM Employer Services Agency of Florida, Inc.
  Florida
RSM Employer Services Agency, Inc.
  Georgia
RSM EquiCo, Inc.
  Delaware
RSM McGladrey Business Services, Inc.
  Delaware
RSM McGladrey Business Solutions, Inc.
  Delaware
RSM McGladrey Employer Services, Inc.
  Georgia
RSM McGladrey Insurance Services, Inc.
  Delaware
RSM McGladrey TBS, LLC
  Delaware
RSM McGladrey, Inc.
  Delaware
Sand Canyon Acceptance Corporation
  Delaware
Sand Canyon Corporation
  California
Sand Canyon Securities Corp.
  Delaware
Sand Canyon Securities II Corp.
  Delaware
Sand Canyon Securities III Corp.
  Delaware
Sand Canyon Securities IV LLC
  Delaware
ServiceWorks, Inc.
  Delaware
TaxNet Inc.
  California
TaxWorks, Inc.
  Delaware
Vantive Partners LLC
  Missouri
West Estate Investors, LLC
  Missouri
Woodbridge Mortgage Acceptance Corporation
  Delaware



--------------------------------------------------------------------------------



 



 

SCHEDULE 6.2
Existing Indebtedness

•   Irrevocable Standby Letter of Credit issued on February 16, 2005 by Comerica
in favor of Chubb National Company for an amount up to $3,500,000.   •  
Irrevocable Standby Letter of Credit issued on December 30, 2008 by U.S. Bank
N.A. in favor of Old Republic Insurance Company for an amount up to $2,692,024.
  •   Irrevocable Standby Letter of Credit issued on October 23, 2007 by
Comerica Bank N.A. in favor of Axis Insurance Company for an amount up to
$500,000.   •   The Guarantor’s and Subsidiaries’ obligations under surety bonds
and fidelity bonds issued pursuant to state mortgage licensing requirements.



--------------------------------------------------------------------------------



 



 

SCHEDULE 6.3
Existing Liens

                      Secured                     Party   Debtor   State   File
No.   File Date   Collateral
De Lage Landen Financial Services Inc.
  H&R Block, Inc.   MO   20080099856J (continuation of 20040003070H; assigned
from 20030110496H by Steelcase Financial Services, Inc.)   9/12/08   Leased
equipment
under Master Lease
Agreement #23144
 
                   
TUO-Houston Long
Point, LLC
  H&R Block, Inc.   MO   20080113972E   10/23/08   Debtor’s property
located at 7918
Long Point Road,
Houston, TX 77055
(excluding client
files)



--------------------------------------------------------------------------------



 



 

SCHEDULE 6.4(b)
Additional Businesses

•   Businesses that offer products and services typically provided by finance
companies, banks and other financial service providers, including consumer
finance and mortgage-loan related products and services, credit products,
insurance products, check cashing, money orders, wire transfers, stored value
cards, bill payment services, notary services and similar products and services.
  •   Businesses that offer financial, or financial-related, products and
services that can be marketed, provided or distributed by leveraging the retail
locations of Guarantor’s Subsidiaries or the relationships of such Subsidiaries
with their clients as a tax return preparer or financial advisor or service
provider.



--------------------------------------------------------------------------------



 



 

SCHEDULE 6.6
Existing Restrictions

•   Indenture dated as of October 20, 1997, by and between the Credit Parties
and Bankers Trust Company, as trustee (the “October 20, 1997 Indenture”).   •  
Any other Indenture entered into by any Credit Party to the extent that (a) the
Indebtedness thereunder is permitted by Section 6.2(d) of this Agreement and
(b) such other Indenture has substantially similar terms to the October 20, 1997
Indenture.   •   Repurchase Agreements of the type referred to in Section 6.2(i)
of this Agreement.   •   Certain Subsidiaries must maintain capital requirements
which could impair their ability to pay dividends or other distributions.   •  
Bank Revolvers.



--------------------------------------------------------------------------------



 



 

EXHIBIT A
[FORM OF SECURITY AGREEMENT]



--------------------------------------------------------------------------------



 



 

EXHIBIT B
[FORM OF CONTROL AGREEMENT]



--------------------------------------------------------------------------------



 



 

EXHIBIT C
[FORM OF HSBC TFS LETTER]



--------------------------------------------------------------------------------



 



 

EXHIBIT D
[FORM OF OPINION OF STINSON MORRISON HECKER LLP]

 